DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 5, lines 8-14, filed 10 March 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn in view of the amendment to the specification. 

4.	Applicant’s arguments, see page 5, line 15 to page 7, line 13, filed 10 March 2021, with respect to the rejection of claims 1-5 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Verduijn et al. (US 6,090,289).

Claim Rejections - 35 USC § 103



6.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication CN 106241830 A in view of Verduijn et al. (US 6,090,289).

With regard to claims 1 and 2, CN ‘830 discloses a zeolite membrane having an ERI structure (SAPO-17 or ALPO-17) at the English language abstract and paragraphs [0028]-[0032] and [0038] of the English language machine translation.
CN ‘830 does not teach the zeolite membrane having the recited X-ray diffraction pattern.
Verduijn et al. discloses a zeolite membrane layer on a porous support, wherein the zeolite membrane layer can be formed from a variety of zeolites and comprises columnar crystals highly oriented normal to the layer that will exhibit the recited XRD pattern at Figs. 2a and 3-5, the abstract, col. 1, lines 35-39, col. 5, lines 27-47, col. 6, lines 47-67, col. 9, line 57 to col. 10, line 56 and col. 11, lines 11-29.
In particular, as was discussed during the interview conducted on 8 March 2021, a factor in meeting the claimed XRD pattern of the zeolite membrane is a ratio between the size of the seed crystals and the pore size of the porous support of 0.5 to 3. Verduijn et al. teaches a zeolite membrane having oriented columnar shaped crystals that will exhibit the recited XRD pattern wherein the seed crystals (the intermediate layer) have a size of 50-10,000 Angstroms (5-1000 nm or 0.005-1 µm) and the porous support has a pore size of 0.08-1 µm. Accordingly, Verduijn et al. is seen as disclosing a ratio between the seed crystal size and the pore size of the porous support overlapping the range noted by Applicants as being responsible for the claimed XRD pattern.	It would have been obvious to incorporate the columnar shape of the zeolite crystals of Verduijn et al. into the ERI membrane of CN ‘830 to avoid diffusion being hampered by grain boundaries and to avoid voids between the crystals, as suggested by Verduijn et al. at col. 1, lines 35-39.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

With regard to claims 3-5, CN ‘830 discloses the zeolite membrane comprising at least Al, P and O (ALPO-17) and comprising a porous support (mullite, alumina, stainless steel) configured to support the membrane at paragraphs [0028]-[0034] of the English language machine translation.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Tsapatsis et al. (see especially Figs. 2A, 9A and 9B, the abstract and paragraph [0072]) and Chao et al (see especially Figs. 1(a)-4(b) and 9 and the abstract) discloses supported zoolite membrane comprising columnar shaped crystals exhibiting the recited XRD pattern.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
May 28, 2021